Citation Nr: 0809375	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for migraine headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and June 2006 rating 
decisions of the North Little Rock Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In December 2007, the veteran presented testimony via 
videoconference before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript is of record and has 
been reviewed.  During the hearing, the veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

In January 2008, the veteran's motion to advance his case on 
the docket was granted.  

In late February 2008, the veteran submitted additional 
evidence to the RO.  This evidence was received by the Board 
in mid-March 2008.  The additional evidence, which pertains 
solely to the veteran's claim for an award of TDIU, was not 
accompanied by a waiver of initial RO consideration.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his 
service-connected migraine headaches are shown to have 
occurred about once per month prior to February 6, 2006, and 
are shown to have increased in frequency after that date, 
becoming productive of a disability picture that closely 
approximates that of completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an increased initial evaluation from 10 
percent to 30 percent disability for service-connected 
migraine headaches, prior to February 6, 2006, and to an 
initial evaluation increased to 50 percent from February 6, 
2006, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to the veteran's TDIU claim, notice complying 
with the VCAA requirements was provided by a letter issued in 
March 2005.  The appeal was thereafter adjudicated by a 
rating decision issued in August 2005, followed by a 
supplemental statement of the case issued in December 2006.  
Thus, the Board finds that the VCAA notice requirements have 
been fulfilled.

The Board notes that the veteran's migraine headache claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In particular, service medical records and VA medical 
evidence have been associated with the claims folder.  
Private medical evidence has also been submitted.  The 
veteran has undergone VA examinations in conjunction with his 
claims, and presented testimony at a personal hearing.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).   
In cases where the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 percent rating.  If 
migraine headaches cause characteristic prostrating attacks 
occurring on an average of once a month over last several 
months, a 30 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Service connection for migraine headaches was granted in an 
August 2005 rating decision, and a 10 percent disability 
evaluation was assigned.  

On VA examination conducted in July 2005, the veteran 
reported headaches with photophobia and phonophobia, 
occurring about once a month, or less, and lasting up to 
three days, but usually averaging one day.  The veteran was 
unable to identify any trigger factors.  The examiner 
concluded that the veteran had headaches consistent with 
migraine headaches.  As noted above, if migraine headaches 
cause characteristic prostrating attacks averaging one in 2 
months over the last several months a 10 percent evaluation 
is assigned.  If the migraines occurred an average of once a 
month over the last several months, a 30 percent rating is 
assigned.  At the July 2005 examination, the veteran reported 
that his headaches averaged about once a month, or less.  His 
report may be interpreted as stating that his headaches were 
more frequent that one every two months, but slightly less 
frequent than one every month.  The Board finds, resolving 
reasonable doubt in the veteran's favor, that his report at 
the time of the July 2005 VA examination more closely 
approximates a 30 percent evaluation than a 10 percent 
evaluation. 

Outpatient treatment records, including private treatment 
records submitted by the veteran, disclose few references to 
treatment of migraine headaches prior to February 2006.  A 
private treatment note dated February 6, 2006, reflects that 
the veteran complained about migraine headaches.  Thereafter, 
the veteran sought treatment for migraine headaches in April 
2006.  The physician noted that the veteran's headaches were 
worsening.  His medication regiment was changed.  The veteran 
than returned, questioning whether he was having side effects 
of the medication used for control of migraine headaches.  
The private outpatient treatment records reflect and 
increased frequency of medical visits for migraine headaches 
beginning with the February 6, 2006 clinical note.  

The record contains a January 2007 statement provided by the 
veteran's private physician, Dr. Daugherty.  According to 
such statement, Dr. Daugherty specifically stated that the 
veteran is receiving current treatment for severe migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.7.  Treatment records from 
Dr. Daugherty were provided to support the opinion.  Those 
records reflect frequent treatment for migraine headaches and 
reflect that the veteran uses medication prescribed for 
migraines frequently.  The clinical records further reflect 
that the veteran and physician suspect that use of the 
medication for the migraine headaches results in side 
effects.  

Given Dr. Daugherty's opinion, and the increased frequency of 
requests for clinical care related to migraine headaches 
beginning in February 2006, and resolving any doubt in favor 
of the veteran, the Board finds that his migraine headaches 
more nearly approximate a 50 percent evaluation under 
Diagnostic Code 8100 from February 6, 2006.  Accordingly, the 
Board finds that a 50 percent evaluation is warranted for the 
veteran's service-connected migraine headaches.

It is the Board's opinion, however, that the veteran's 
service- connected migraine headaches have not been more than 
30 percent disabling prior to February 6, 2006, or more than 
50 percent disabling since that time.  There is no basis for 
an evaluation in excess of 50 percent under Diagnostic Code 
8100, as such evaluation is the maximum allowable under that 
Code.  For example, there is no evidence of convulsions as 
would warrant a 60 percent evaluation under Diagnostic Code 
8104.  The Board finds no other relevant code sections under 
which to evaluate the veteran's migraine headaches.  

The veteran may obtain an evaluation in excess of the maximum 
schedular evaluation on an extraschedular basis.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) where circumstances are 
presented which the UnderSecretary or Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

There is no evidence that the veteran's migraine headaches 
have caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards.  Although the 
veteran has testified that his headaches may occur as 
frequently as weekly and may last as long as five days, he 
has provided no objective evidence of such frequent 
sympotomatolgy, and no evidence that headaches have impaired 
his ability to perform activities of daily living, prevents 
him from remaining independent, or interfere with self-care.  
There is no evidence that headaches have required such 
frequent health care or hospitalization such as would render 
impractical the application of regular schedular standards.

The veteran's claim for TDIU, which is REFERRED for action, 
is, in essence, a claim for an extraschedular evaluation.  To 
that extent, the claim for an evaluation in excess of 50 
percent for headaches is addressed in the Remand.  In the 
absence of unusual disabling factors not encompassed in the 
schedular evaluation, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 
 
The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for migraine headaches.  
As that is the maximum schedular evaluation, the evidence as 
to a higher evaluation is not in equipoise, and the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  
 

ORDER

Entitlement to an initial evaluation increased to 30 percent, 
prior to February 6, 2006, and to an increased initial 50 
percent evaluation from that date, but no higher, for 
migraine headaches is granted, subject to the criteria 
governing the payment of monetary benefits; the appeal is 
granted to this extent only.




REMAND

Currently, the veteran has been granted service connection 
for several disabilities.  His combined disability 
evaluation, from February 6, 2006, is 50 percent, as combined 
under 38 C.F.R. § 4.25 (50 percent (migraine headaches, from 
February 2, 2006) + 40 percent (spine) = 70 percent + 30 
percent (adjustment disorder) = 79 percent, + 10 percent 
(chronic sinusitis) =  81 percent + 10 percent (parasthesia, 
seventh cranial nerve) = 83 percent).  The veteran asserts 
that no VA examination has been undertaken to determine 
whether his service-connected disabilities, considered 
together, would preclude employment, although VA examinations 
to determine the effects of some service-connected 
disabilities on industrial capability have been conducted.  
The Board agrees that examination which considers the effect 
of all service-connected disabilities should be conducted.  

The Board notes that additional medical evidence pertaining 
to each of the veteran's service-connected disabilities, 
other than headache disability and parasthesia, seventh 
cranial nerve, has been recently submitted without waiver of 
the veteran's right to review of this evidence at the AOJ.  
The AOJ should review this evidence on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that, as to 
his claim for an increased initial 
rating, he may substantiate the 
claim by providing, or asking the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life.  
Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 
2008).  Advise the veteran of the 
criteria under all applicable 
Diagnostic Codes for evaluating his 
claim, including criteria necessary 
for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant 
demonstrating a noticeable 
worsening or increase in severity 
of the disability and the effect 
that worsening has on the 
claimant's employment and daily 
life (such as a specific 
measurement or test result).  

Additionally, the claimant must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability compensation 
is being sought, their severity and 
duration, and their impact upon employment 
and daily life.  Provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain).  The veteran should be provided 
with specific notice as to the criteria for 
establishing TDIU.  He should also be 
provided notice prior to readjudication of 
the claim with an explanation as to the 
information or evidence needed determine an 
effective date for a grant of TDIU, if the 
claim at issue is granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the veteran's current VA clinical 
records from May 2006 to the present.

3.  Afford the veteran an opportunity to 
identify any additional relevant private 
clinical records, or other alternative 
records of unemployability, medical or non-
medical, that his service-connected 
disabilities prevent/ed him from 
obtaining/sustaining substantial gainful 
employment, including, but not limited to, 
such records as income records or other 
types of records showing the hourly rate he 
was paid when he did lawnmower repairs, or 
alternative records which might 
substantiate unemployability.  

4.  After each of the above actions has 
been taken, obtain medical opinion as to 
the types of industrial impairments 
resulting from the veteran's service-
connected disabilities, with consideration 
of all service connection disabilities, to 
include medical opinion as to the veteran's 
retained capacity to perform physical and 
mental tasks required of employment.  The 
examiner must state an opinion as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities render him unable to 
secure or follow a substantially gainful 
occupation.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report, including any development 
needed to determine the current severity of 
each service-connected disability.

5.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of the 
development ordered above, and readjudicate 
the claim based on the expanded record.  If 
the benefit sought remains denied, an 
appropriate supplemental statement of the 
case should be furnished to the veteran and 
his representative, and they should have 
the opportunity to respond.

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


